Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Final Office Action mailed 04 October 2021, has been entered and the Remarks therein, filed 28 March 2022, are fully considered here.

Status of Claims
	Claims 11-15 and 18 are pending.
	Claims 11-15 and 18 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Alexey Saprigin, FOLEY & LARDNER LLP, on 15 April 2022.  The authorization was given without traverse.


The application has been amended as follows:
In the Claims:
	Claim 18, line 1, replace “growing DS cells, comprising” with --growing dermal sheath (DS) cells, comprising:--;
	Claim 18, lines 3-4, replace “basal medium and the DS cells, PDGF-BB” with 
--basal medium, the DS cells, and PDGF-BB--;
	Claim 18, lines 5-6, replace “isolated dermal sheath (DS)” with --isolated DS--;
	Claim 18, line 7, replace “10 ng/ml..” with --10 ng/ml.--; That is, one of the periods should be removed.

Examiner’s Comment
Drawings
The drawings received on 07 July 2017 were accepted in the Non-Final Office Action mailed 15 March 2019.
The drawings received 12 May 2020 are accepted.

Reasons for Allowance
Claim Objections
	The objections to Claims 10, 11, 18 and 19, in the Final Office Action mailed 04 October 2021, are withdrawn in view of Applicants' amendment received 18 March 2022, in which the cited claims were either canceled or corrected. 


35 U.S.C. §112
35 U.S.C. §112(b)
The rejection of Claims 8, 10-15, 18 and 19 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants’ amendment received 28 March 2022, in which the cited claim was amended.

35 U.S.C. §112(d)
The rejection of Claims 11-13 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants’ amendment received 28 March 2022, in which the cited claims were amended.

35 U.S.C. § 103
The rejection of Claims 8, 10-15, 18 and 19 under 35 U.S.C. §103 as being unpatentable over Park et al. in view of Soma et al., Driskell et al., Hantash et al., and McElwee et al., in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants' amendment and argument received 28 March 2022.

After Final Amendment
The after final amendment, which includes amended claims, received 28 March 2022 has been entered.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Park et al. (US 7,635,589 B2), Soma et al. (WO 2012) (WO 2012/036211 A1), and Driskell et al. ((2011) J. Cell Sci. 124: 1179-1182), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of growing dermal sheath (DS) cells, comprising: obtaining isolated DS cells; preparing a serum free culture medium comprising a basal medium, the DS cells, and PDGF-BB; and growing the DS cells in the prepared serum free culture medium, wherein the isolated DS cells are derived from the dermal sheath cup (DSC) region and wherein the amount of PDGF-BB in the serum free culture medium is from 1 to 10 ng/ml.

Park et al. shows a method for the preparation of dermal papilla tissue which comprises isolating dermal papilla and lower dermal sheath cells from the hair follicle, and culturing the isolated cells in a primary and secondary culture medium, the secondary culture medium being free of serum and supplemented with a growth factor. The secondary culture medium further comprises a growth factor, which can include platelet-derived growth factor (PDGF).
Park et al. does not show: 1) the serum free culture medium comprises the growth factor PDGF-BB; 2) the DS cells are derived from the dermal sheath cup (DSC) region; and 3) the amount of PDGF-BB is from 1 to 10ng/ml.

Soma et al. (WO 2012) shows a method of increasing PDGF-BB activity or level in the vascular site of the skin, whereby PDGF-BB acts on mesenchymal stem cells (MSCs). The MSCs in the skin are, in turn, activated. That is, PDGF-BB promotes the accumulation of MSCs in the vascular site. When expression levels of PDGF-BB are increased, MSCs are activated, skin is activated, and therefore, skin aging is suppressed. PDGF-BB was added to a serum-free MSC medium at a concentration of 5 to 30ng/ml.
Soma et al. (WO 2012) does not show that increased levels of PDGF-BB increase the growth of mesenchymal stem cells. (Driskell et al., cited next, teaches that the dermal papilla cells, shown by Park et al., and essentially MSCs.) Soma et al. (WO 2012) does not show a method of growing dermal sheath (DS) cells comprising preparing a serum free culture medium comprising basal medium, DS cells, and PDGF-BB.

Driskell et al. teaches that dermal sheath cells, shown by Park et al., are considered to be mesenchymal stem cells, as shown by Soma et al. (WO 2012). Driskell et al. teaches that dermal papilla (DP) is one population of mesenchymal cells in the skin. DP not only regulates hair follicle development and growth, but is a reservoir of multipotent stem cells.
Driskell et al. does not show a method of growing dermal sheath (DS) cells comprising preparing a serum free culture medium comprising basal medium, DS cells, and PDGF-BB.
Therefore, Park et al., Soma et al. (WO 2012), and Driskell et al. do not show, individually or in combination, a method of growing dermal sheath (DS) cells comprising preparing a serum free culture medium comprising basal medium, DS cells, and PDGF-BB.

In addition, Applicant presents data which show that the addition of 10ng/ml of PDGF-BB to several different types of serum free media used for propagating dermal sheath (DS) cells increases the growth of said cells over time when compared to non-PDGF-BB- containing control media. For example, Figure 2 shows that when added to HFDM(-) (serum free) medium, PDGF-BB significantly increases the growth of DS cells as compared to, not only, HFDM(-) (control) medium without PDGF-BB, but also as compared to HFDM(-) containing a comparable amount of PDGF-AA. (Also, see the instant specification, pg. 13, para. [0029], Example 1.)
Figure 4 shows that when added to either StemPRO(sup(+)) or BD Mosaic(sup(+)) serum free medium, PDGF-BB increases the growth of DS cells as compared to both StemPRO(sup(+)) (control) medium without PDGF-BB and BD Mosaic(sup(+)) (control) medium without PDGF-BB.
	Figure 8 shows that when added to StemPRO(sup(-)) or StemPRO(sup(+)) serum free medium, PDGF-BB increases the growth of DS cells as compared to both StemPRO(sup(-)) (control) medium without PDGF-BB and StemPRO(sup(+)) (control) medium without PDGF-BB. (Also, see the instant specification, pg. 14, para. [0032], Example 4.)

	That is, Applicant’s data show a greater than expected result with regard to the addition of PDGF-BB to serum free media, and also show a superiority over the comparable addition of PDGF-AA (MPEP 716.02(a)(I) and (II)). Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement over the method of growing dermal sheath cells, as shown in the prior art.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631